Name: Commission Regulation (EEC) No 2106/87 of 16 July 1987 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 7. 87 No L 196/65Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2106/87 of 16 July 1987 fixing the amount of the subsidy on oil seeds prices of sunflower seed from third countries should be adjusted accordingly and have not yet been fixed ; whereas the amount of the subsidy for sunflower seed for the 1987/88 marketing year was calculated on the basis of coefficients of equivalence adapted to the new standard quality ; Whereas provisions specifying that the differential amount is calculated on the basis of the target price less 7,5 % should be adopted ; whereas the differential amounts for the 1987/88 marketing year were calculated on this basis for colza and rape seed subject to the adop ­ tion by the Commission of the Regulation laying down the provisions in question ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2004/87 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (*), as last amended by Regulation (EEC) No 1915/87 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 1953/87 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (^ as last amended by Regulation (EEC) No 1 869/87 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the target price and the monthly increments in the target price for colza, rape and sunflower seed for the 1987/88 marketing year have been fixed in Council Regu ­ lations (EEC) No 1917/87 Q and (EEC) No 1918/87 (8) ; Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 2004/87 (9), as amended by Regulation (EEC) No 2053/87 (10) ; Whereas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaranteed quantites for the 1987/88 marketing year, has not, to date, been fixed following the latest change in this system by the Council ; whereas the amount of the subsidy for the 1987/88 marketing year has been provisionally calculated on the basis of an abatement of 4,502 ECU per 100 kg for colza and rape seed and on the basis of an abatement of 2,918 ECU per 100 kg for sunflower seed ; Whereas the standard quality for sunflower seed has been changed by the Council for the 1987/88 marketing year ; whereas the coefficients of equivalence applied to the HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (u) shall be as * set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (12) shall be as shown in Annex III to this Regulation for sunflower seed harvested in Spain . 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (13) for sunflower seed harvested and processed in Portugal is fixed in Annex III . 4. However, the amount of the subsidy for the 1987/88 marketing year for colza, rape and sunflower seed will be confirmed or replaced with effect from 17 July 1987 to take account, where appropriate, of the effects of the application of the system of maximum guaranteed quanti ­ ties and of the effect of the change in the standard quality for sunflower seed. Article 2 This Regulation shall enter into force on 17 July 1987. (') OJ No 172, 30 . 9 . 1966, p . 3025/66. 0 OJ No L 183, 3 . 7. 1987, p . 7 . 0 OJ No L 164, 24. 6. 1985, p . 11 . 0 OJ No L 185, 4. 7. 1987, p . 68 . H OJ No L 167, 25 . 7 . 1972, p. 9 . 0 OJ No L 176, 1 . 7 . 1987, p . 30 . o OJ No L 183, 3 . 7 . 1987, p . 14. (8) OJ No L 183, 3 . 7 . 1987, p . 16 . ( ») OJ No L 188 , 8 . 7 . 1987, p . 39 . ( 10) OJ No L 192, 11 . 7 . 1987, p . 34. (") OJ No L 266, 28 . 9 . 1983, p . 1 . H OJ No L 53, 1 . 3 . 1986, p . 47. 13) OJ No L 183, 3 . 7 . 1987, p . 18 . No L 196/66 Official Journal of the European Communities 17. 7. 87 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 July 1987. For the Commission Frans ANDRIESSEN Vice-President ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kilogran \ Current (') 1st period (') 2nd period (') 3rd period (') 4th period (') 5th period (') 7 8 9 10 11 12 Gross aids (ECU) : \  Spain 0,000 0,000 0,000 0,000 0,000 0,000  Portugal 0,000 0,000 0,000 0,000 . 0,000 0,000  Other Member States 25,886 25,829 25,829 24,485 24,254 24,651 Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany \ \ \ (DM) 62,53 62,40 62,41 59,38 58,87 60,08  Netherlands (Fl) 69,63 69,48 69,48 66,02 65,43 66,75  BLEU (Bfrs/Lfrs) 1 238,77 1 238,92 1 238,92 1 173,49 1 162,23 1 177,21  France (FF) 189,16 188,71 188,52 177,55 175,57 179,16  Denmark (Dkr) 224,60 224,09 224,09 212,09 209,96 211,91  Ireland ( £ Irl) 21,028 20,978 20,976 19,775 19,556 19,818  United Kingdom ( £) 15,456 15,411 15,411 14,352 14,122 14,277  Italy (Lit) 40 165 40 067 39 969 37 786 37 356 37 776  Greece (Dr) 2 769,16 2 740,08 2 717,52 2 463,28 2 402,37 2 393,34 (b) Seed harvested in Spain and IlII processed : li  in Spain (Pta) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Pta) 3 864,33 3 855,11 3 834,24 3 604,29 3 562,61 3 576,93 (c) Seed harvested in Portugal and I \ processed :  in Portugal (Esc) 0,00 0,00 0,00, 0,00 0,00 0,00  in another Member State (Esc) 5 088,21 5 073,52 5 045,84 4 785,93 4 737,19 4 765,12 Subject to the amount to be deducted in accordance with the system of guaranteed maximum quantities . 17. 7. 87 Official Journal of the European Communities No L 196/67 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kilograms) Current (') 7 1st period (') 8 2nd period (') 9 3rd period (') 10 4th period (') 11 5th period (l) 12 1 . Gross aids (ECU) :  Spain 2,500 2,500 2,500 2,500 2,500 2,500  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 28,386 28,329 28,329 26,985 26,754 27,151 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM) 68,49 68,36 68,37 65,34 64,83 66,04  Netherlands (Fl) 76,32 76,17 76,17 72,71 72,12 73,44  BLEU (Bfrs/Lfrs) 1 358,93 1 359,08 1 359,08 1 293,66 1 282,40 1 297,37  France (FF) 207,85 207,40 207,21 196,24 194,26 197,85  Denmark (Dkr) 246,49 245,98 245,98 233,98 231,85 233,80  Ireland ( £ Irl) 23,106 23,057 23,055 21,853 21,635 21,897  United Kingdom ( £) 17,097 17,052 17,052 15,993 15,762 15,917  Italy (Lit) 44 158 44 059 43 961 41 778 41 349 41 769  Greece (Dr) 3 090,01 3 060,93 3 038,37 2 784,13 2 723,22 2 714,19 (b) Seed harvested in Spain and processed :  in Spain (Pta) 385,53 385,53 385,53 385,53 385,53 385,53  in another Member State (Pta) 4 249,87 4 240,65 4 219,77 3 989,82 3 948,14 3 962,47 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 429,31 429,31 429,31 429,31 429,31 429,31  in another Member State (Esc) 5 517,52 5 502,84 5 475,16 5 215,24 5 166,51 5 194,43 (*) Subject to the amount to be deducted in accordance with the system of guaranteed maximum quantities . No L 196/68 Official Journal of the European Communities 17. 7. 87 ANNEX III Aids to sunflower seed (amounts per 100 kilograms) \ Current 1st period (') 2nd period (') 3rd period (&gt;) 4th period (') \ 7 8 9 10 11 1 . Gross aids (ECU) : l \\ \ \  Spain 1,720 3,440 3,440 3,440 3,440  Portugal 0,000 0,000 0,000 0,000 0,000  Other Member States 40,662 37,059 37,059 37,059 37,532 2. Final aids : (a) Seed harvested and processed in (2) : \ l  Federal Republic of Germany 1 \ (DM) 98,23 89,64 89,66 89,77 90,90  Netherlands (Fl) 110,19 99,75 99,75 99,88 101,14  BLEU (Bfrs/Lfrs) 1 879,95 1 772,61 1 777,21 1 776,46 1 799,20  France (FF) 274,91 270,14 269,84 269,28 272,82  Denmark (Dkr) 340,15 321,23 321,23 321,23 325,37  Ireland ( £ Irl) 30,143 30,029 30,025 29,988 30,381  United Kingdom ( £) 22,545 21,893 21,893 21,893 22,204  Italy (Lit) 59 660 57 319 57 164 57 321 58 077  Greece (Dr) 3 656,70 3 849,63 3 814,05 3 795,91 3 856,61 (b) Seed harvested in Spain and I IIIIII processed : IIIIIIII  in Spain (Pta) 250,77 530,49 530,49 530,49 530,49  in another Member State (Pta) 3 798,33 3 897,86 3 864,99 3 850,71 3 923,66 (c) Seed harvested in Portugal and ||li processed : I \  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00  in Spain (Esc) 6 241,97 6 868,57 6 822,10 6 807,43 6 891,38  in another Member State (Esc) 6 039,42 6 645,68 6 600,73 6 586,53 6 667,76 3. Compensatory aids :  in Spain (Pta) 3 747,22 3 843,80 3 810,93 3 795,29 3 868,23 4. Special aid : Il  in Portugal (Esc) 6 039,42 6 645,68 6 600,73 6 586,53 6 667,76 (') Subject to the amount to be deducted under the system of maximum guaranteed quantities and the effect of the new standard quality on the coefficients of equiva ­ lence . (2) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain , the amounts shown in 2 (a) to be multiplied by 1,0335380. ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current 1st period 2nd period 3rd period 4th period 5th period . \ 7 8 9 10 11 12 DM 2,076070 2,071060 2,066130 2,061250 2,061250 2,046870 Fl 2,337660 2,335260 2,332680 2,329870 2,329870 2,320950 Bfrs/Lfrs 43,073400 43,069600 43,060400 43,059600 43,059600 43,052200 FF 6,914710 6,922970 6,931590 6,940230 6,940230 6,969340 Dkr 7,881100 7,899150 7,917860 7,940190 7,940190 8,016350 £ Irl 0,774960 0,776797 0,778692 0,780497 0,780497 0,786003 £ 0,697918 0,699427 0,700796 0,702159 0,702159 0,705851 Lit 1 503,28 1 507,66 1 512,58 1 517,25 1 517,25 1 531,24 Dr 156,08400 158,22300 160,27500 162,35000 162,35000 168,60800 Esc 162,25500 163,43600 164,61200 166,23300 1 66,23300 16931400 Pta 143,08100 144,45900 145,41500 146,46800 146,46800 148,83700